Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, namely U.S. Patent Application Publication No. 2007/0274858 to Childers et al., U.S. Patent Application Publication 2006/0027539 A1 to Golkowski, U.S. Patent Application Publication No. 2008/0267819 to Bacik et al. (hereinafter Bacik) and U.S. patent No. 5,087,418 to Jacob (hereinafter Jacob) fail to reasonably teach or suggest elements of the instantly claimed invention. 
Childers teach a closed-loop hydrogen peroxide vapor phase decontaminating system including chamber/sealable enclosure 1 having an inlet port 7 and an outlet port 3.  The outlet port 3 of the chamber 1 is connected to an effluent generator system by connection to a blower 20.  Output from the blower 20 is directed to an atomizer 80 for supplying liquid sterilant into the carrier air stream where it is heated to vaporize (70,75).  The effluent is then directed into the chamber 1 via inlet port 7.  See Figs. 8-9 and paragraphs 121-123 and 126.  Childers notes that the system does not require a catalytic converter to destroy the sterilant.  See paragraph 48.
Golkowski teaches the application of free radical plasma and hydrogen peroxide to living tissue to kill bacteria present.  See paragraph 3, 5, 12 and 18.
Bacik teaches a closed-loop sterilization system having an effluent generator 200 connected to the inlet and outlet of a chamber 110.  The effluent generator includes a blower and vaporizer, however, it includes a catalytic converter in line with the blower to 
Jacob teaches a low temperature plasma sterilization process including hydrogen peroxide, however, the sterilization chamber of Jacob is the plasma generator.  Jacob is silent as to any blower configuration. 
With respect to independent claims 37 and 48, none of the prior art of record fairly suggest the provision of a multi-outlet blower with outlet connections to both a free radical generator and a vaporizer within a sterilization system having a separate sterilization chamber and the method of use thereof.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KRISANNE M JASTRZAB/           Specialist, Art Unit 3991                                                                                                                                                                                             
Conferees:

/ELIZABETH L MCKANE/           Specialist, Art Unit 3991 

/Jean C. Witz/           Supervisory Specialist, Art Unit 3991